Case 2:17-cv-01886-JAD-BNW Document 164
                                    163 Filed 11/13/20 Page 1 of 2




                                             ECF No. 163
Case 2:17-cv-01886-JAD-BNW Document 164
                                    163 Filed 11/13/20 Page 2 of 2




          Based on the parties' stipulation [ECF No. 163] and good cause appearing, IT IS
  HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
  bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                               _________________________________
                                               U.S. District Judge Jennifer A. Dorsey
                                               Dated: November 13, 2020
